DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 13, the limitation “70/30 two ply cotton and polyester blend” in lines: 1-2 is indefinite because it is unclear what the ratio “70/30” represents. Is the ratio related to the thickness, weight, density, or portions of the fibers of cotton and polyester? Examiner has interpreted the limitation to mean “70% of a portion of cotton fibers” and “30% of a portion of polyester fibers”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoensheid (US PG Pub. 2019/0261781) in view of Sun et al. “Sun” (US PG Pub. 2021/0329994).
Regarding claim 1, Hoensheid discloses a custom designed face mask (20, Fig. 1) comprising: a body (22), and 5a strap (shown on left and ride side of element 22 in Fig. 1) coupled to each side of the body (as shown in Fig. 1).  
Hoensheid does not disclose the body being formed of a non-bleed material to receive ink.
However, Sun et al. “Sun” teaches yet another face mask, wherein Sun teaches a body being formed of a non-bleed material to receive ink (Par. 0041, examiner notes “polyester-cotton blends” are known to be “non-bleeding materials” as explained by Applicant in Specification dated November 9, 2020, on Page 3, lines: 3-12).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use non-bleeding material, i.e. polyester-cotton blends as taught by Sun as the material for the body of Hoensheid. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because non-bleeding material, i.e. polyester-cotton blends were a well-known material for face masks as taught by Sun, in order to prevent ink stains. 
Regarding claim 2, Hoensheid in view of Sun disclose the body (22 of Hoensheid) includes a design, indicia (Par. 0025, lines: 17-29 and 32-33), wherein the design, indicia is configured to receive the ink (“configured to…ink” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  
Regarding claim 3, Hoensheid in view of Sun disclose the non-bleed material (Par. 0041, lines: 3-4 of Sun) is a cotton blend (Par. 0041, lines: 3-4).  
Regarding claim 4, Hoensheid in view of Sun disclose the non-bleed material (Par. 0041, lines: 3-4 of Sun) is a 70/30 two ply cotton and polyester blend (examiner notes due to the 112(b) given above, the limitation “70/30 two ply cotton and polyester blend” has been interpreted to be “70% of a portion of cotton fibers” and “30% of a portion of polyester fibers”).  
Regarding claim 5, Hoensheid in view of Sun disclose the body (12a, Fig. 3 of Sun) includes an outer surface (outer surface of element 12a) coupled to an inner lining (14a).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body disclosed by Hoensheid, by incorporating an inner lining as taught by Sun, in order to provide additional comfort to the wearer.  
Regarding claim 6, Hoensheid in view of Sun disclose the inner lining (14a, Fig. 3 of Sun, examiner notes the material of element 14a is the same as element 14 per Par. 0040) is formed of a blend of an elastic synthetic material and cotton (Par. 0030, lines: 1-9, examiner notes it’s well known in the art that “polyester” is synthetic and elastic to a degree). 
Regarding claim 7, Hoensheid in view of Sun disclose a pinchable bridge (26a, Fig. 3 of Sun, examiner notes element 26a is the same as element 26 per Par. 0040) is coupled to an upper portion of the body (as shown in Fig. 2).  
Regarding claim 8, Hoensheid in view of Sun disclose the strap (40, Fig. 3 of Sun) coupled to each side of the 20body is adjustable (Par. 0028, lines 17-20, examiner notes it is well known in the art that straps can be adjusted per the users comfort, as explained in Par. 0044, lines: 9-10).
Regarding claim 9, Hoensheid in view of Sun disclose the invention substantially as claimed above. 
They do not explicitly disclose “an outer surface of the body includes indicia of a name tag, day of the week, feeling, one or more numbers, one or more animals, one or more dinosaurs, one or more sports, one or more outer space items, one or more princesses, one or more construction items, one or more garden items, one or more puzzles 25or one or more patterns.”
It has been held that when the claimed printed matter is not functionally related to the substrate, it will not distinguish the invention from the prior art in terms of patentability.  
Therefore, when the prior art describes all the claimed structural and functional relationships, in this case, the function of the outer surface of the body is to provide a design on the surface, between the descriptive material and the substrate, but the prior art describes a different descriptive material than the claim, then the descriptive material is non-functional and will not be given any patentable weight.  (citing, In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004))". 

Regarding claim 10, Hoensheid discloses a kit (combination of 20 and 26, Fig. 1) for a custom designed face mask comprising: a custom designed face mask (20, Fig. 1), the custom designed face mask including a body (22), and a strap (shown on left and ride side of element 22 in Fig. 1) coupled to each side of the body (as shown in Fig. 1); and 30at least one pen (26, Par. 0037, examiner notes “marker” has been broadly interpreted to be a “pen” since both writing devices use ink and Applicant has not discussed further structure for the pen) to write on an outer surface of the body (Par. 0025 lines 17-29 and 32-33, examiner notes element 13 can be implemented on the mask and written on).  
Hoensheid does not disclose the body being formed of a non-bleed material to receive ink.
However, Sun et al. “Sun” teaches yet another face mask, wherein Sun teaches a body being formed of a non-bleed material to receive ink (Par. 0041, examiner notes “polyester-cotton blends” are known to be “non-bleeding materials” as explained by Applicant in Specification dated November 9, 2020, on Page 3, lines: 3-12).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use non-bleeding material, i.e. polyester-cotton blends as taught by Sun as the material for the body of Hoensheid. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because non-bleeding material, i.e. polyester-cotton blends were a well-known material for face masks as taught by Sun, in order to prevent ink stains. 

Regarding claim 11, Hoensheid in view of Sun disclose the body (22 of Hoensheid) includes a design, indicia (Par. 0025, lines: 17-29 and 32-33), wherein the design, indicia is configured to receive the ink (“configured to…ink” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 12, Hoensheid in view of Sun disclose the non-bleed material (Par. 0041, lines: 3-4 of Sun) is a cotton blend (Par. 0041, lines: 3-4).  

Regarding claim 13, Hoensheid in view of Sun disclose the non-bleed material (Par. 0041, lines: 3-4 of Sun) is a 70/30 two ply cotton and polyester blend (examiner notes due to the 112(b) given above, the limitation “70/30 two ply cotton and polyester blend” has been interpreted to be “70% of a portion of cotton fibers” and “30% of a portion of polyester fibers”).  

Regarding claim 14, Hoensheid in view of Sun disclose the body (12a, Fig. 3 of Sun) includes an outer surface (outer surface of element 12a) coupled to an inner lining (14a).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the body disclosed by Hoensheid, by incorporating an inner lining as taught by Sun, in order to provide additional comfort to the wearer.  

Regarding claim 15, Hoensheid in view of Sun disclose the inner lining (14a, Fig. 3 of Sun, examiner notes the material of element 14a is the same as element 14 per Par. 0040) is formed of a blend of an elastic synthetic material and cotton (Par. 0030, lines: 1-9, examiner notes it’s well known in the art that “polyester” is synthetic and elastic to a degree). 

Regarding claim 16, Hoensheid in view of Sun disclose a pinchable bridge (26a, Fig. 3 of Sun, examiner notes element 26a is the same as element 26 per Par. 0040) is coupled to an upper portion of the body (as shown in Fig. 2).  

Regarding claim 17, Hoensheid in view of Sun disclose the strap (40, Fig. 3 of Sun) coupled to each side of the 20body is adjustable (Par. 0028, lines 17-20, examiner notes it is well known in the art that straps can be adjusted per the users comfort, as explained in Par. 0044, lines: 9-10).

Regarding claim 18, Hoensheid in view of Sun disclose the invention substantially as claimed above. 
They do not explicitly disclose “an outer surface of the body includes indicia of a name tag, day of the week, feeling, one or more numbers, one or more animals, one or more dinosaurs, one or more sports, one or more outer space items, one or more princesses, one or more construction items, one or more garden items, one or more puzzles 25or one or more patterns.”
It has been held that when the claimed printed matter is not functionally related to the substrate, it will not distinguish the invention from the prior art in terms of patentability.  
Therefore, when the prior art describes all the claimed structural and functional relationships, in this case, the function of the outer surface of the body is to provide a design on the surface, between the descriptive material and the substrate, but the prior art describes a different descriptive material than the claim, then the descriptive material is non-functional and will not be given any patentable weight.  (citing, In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004))". 
It has been held that when the claimed printed matter is not functionally related to the substrate, it will not distinguish the invention from the prior art in terms of patentability.  Therefore, when the prior art describes all the claimed structural and functional relationships (EXPLAIN WHAT THE FUNCITON OF THE BASE MATERIAL OF THE DEVICE IS, SUCH AS "in this case the function of the garment is to provide a design on the surface") between the descriptive material and the substrate, but the prior art describes a different descriptive material than the claim, then the descriptive material is non-functional and will not be given any patentable weight.  (citing, In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004))"

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hoensheid in view of Sun, further in view of Eleishi et al. (US PG Pub. 2017/0095021) “Eleishi”, hereinafter Eleishi. 

Regarding claim 19, Hoensheid in view of Sun disclose the invention substantially as claimed above. 
They do not disclose a plurality of the pens, each of the pens having a different color ink.  
However, Eleishi teaches yet another writeable garment (Abstract, Fig. 1-4), wherein Eleishi teaches a kit comprising a plurality of the pens, each of the pens having a different color ink (Par. 0043).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify kit as disclosed by Hoensheid in view of Sun, by incorporating a plurality of the pens, each of the pens having a different color ink as taught by Eleishi, in order to enhance the aesthetic appeal of the face mask.



Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoensheid in view of Sun, further in view of Conrad (US Patent 3,701,207), hereinafter Conrad. 
Regarding claim 20, Hoensheid in view of Sun disclose the invention substantially as claimed above. 
They do not disclose one or more pens contain non-bleeding ink.  
However, Conrad teaches yet another writeable garment (Col. 3, line: 44-Col. 4, line: 3), wherein Conrad teaches one or more pens contain non-bleeding ink (Col. 3, lines: 9-22, examiner notes “water color paints” are known to be “non-bleeding ink” depending on their medium).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pen as disclosed by Hoensheid in view of Sun, by incorporating non-bleeding ink as taught by Conrad, in order to prevent aesthetic designs from being damaged.

Conclusion
The prior art made of record and not relied upon is considered pertinent (See
PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHALED ANNIS/Primary Examiner, Art Unit 3732